Case 2:20-cv-02215-RGK-JPR Document 21 Filed 07/20/20 Page 1 of 2 Page ID #:81


  1                                 JS-6
  2
  3
  4
  5
  6
  7
  8
  9                      UNITED STATES DISTRICT COURT
 10                    CENTRAL DISTRICT OF CALIFORNIA
 11
 12    CARMEN JOHN PERRI, an               Case No.: 2:20-cv-02215-RGK-JPR
       individual,
 13
 14    Plaintiff,                            [PROPOSED] ORDER DISMISSAL
                                             WITH PREJUDICE
 15    v.
 16
       1760 PCH, a California limited
 17    liability company; and DOES 1-10,
 18    inclusive,

 19    Defendants.
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                  [PROPOSED] ORDER
                              DISMISSAL WITH PREJUDICE
Case 2:20-cv-02215-RGK-JPR Document 21 Filed 07/20/20 Page 2 of 2 Page ID #:82
